 512DECISIONSOF NATIONAL LABOR RELATIONS BOARDWest Coast Liquidators,Inc.; and Mrs. Gladys Selvinand Wholesale Delivery Drivers and Salesmen, Lo-calUnion No.848, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America.Case 21-CA-11402August 13, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn June 14, 1973, Administrative Law Judge JamesS. Jenson issued the attached Decision in this pro-ceeding. Thereafter, Respondents filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, West Coast Liquidators,Inc. and Mrs. Gladys Selvin, Los Angeles, California,their officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder.'The Respondents have excepted to certain credibility findings made bythe Administrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrectStandardDry WallProducts,Inc,91NLRB 544, enfd 188 F 2d 362(CA 3, 1951)We have carefully examinedthe record and find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This matterwas heard before me in Los Angeles, California, on March1, 1973. Thecomplaint,which issued on December12, 1972,as amendedon February 23, 1973,alleges that West CoastLiquidators,Inc., and Mrs.GladysSelvin,herein jointlycalled Respondents,violated Section 8(a)(1) and(5) of theNational LaborRelations Act, as amended,by refusing tobargain collectively in good faith with Wholesale DeliveryDrivers and Salesmen, Local Union No. 848, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called Union. Respondents' an-swer admits many of the factual allegations of the com-plaint, but denies the Union made a request to bargain orthat any bargaining had taken place or any violation of theAct. The complaint was based on a charge filed on Novem-ber 24, 1972.All parties were afforded full opportunity to appear, tointroduce evidence, to examine and cross-examine witness-es, to argue orally on the record, and to file briefs. A briefwas filed by the General Counsel and has been duly consid-ered.Upon the entire record I in the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTITHE BUSINESSOF WEST COAST LIQUIDATORS, INCWest Coast Liquidators, Inc., is a corporation engaged inthe wholesale and retail sale of general merchanidse, withits principal place of business located at 7401 South SantaFe Avenue, Los Angeles, California. West Coast annuallyderives gross revenue in excess of $500,000 and annuallypurchases and receives goods, products, and services valuedin excess of $50,000 from suppliers located outside the Stateof California.West Coast is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDWholesale Delivery Drivers and Salesmen, Local UnionNo. 848, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America is a labororganization within the meaning of Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn October 5, 1972,2 the Union won a secret ballot elec-tion conducted under the supervision of the Regional Direc-tor for Region 21 of the Board, and on October 16 wascertified as the collective-bargaining representative of allshipping and receiving employees, drivers, helpers andwarehousemen employed at West Coast's warehouse locat-ed at 4701 South Santa Fe Avenue, Los Angeles, California,excluding all other employees, office clerical employees,guards, watchmen, professional employees, and supervisorsas defined in the Act.3Approximately I week prior to November 1, Joe Ruiz, theiThe General Counsel filed a motion to correct the transcript of therecord In the absence of any opposition, the motion is granted2All dates hereafter are in 1972, unless otherwise stated3These facts are alleged in the complaint and admitted by the Respon-dents205 NLRB No. 88 WEST COAST LIQUIDATORSUnion's president, calledWest Coast for the purpose offinding out who he should talk to regarding negotiations fora contract, and was referred to Mrs. Selvin.4 Accordingly,Ruiz called Mrs. Selvin and the two agreed to meet onNovember 1 at Selvin's office which is located in her resi-dence-apartment.B. The FirstBargaining Session-November 1, 1972 5The first bargaining session was held on November 1 inMrs. Selvin's office located in her residence-apartment. Asin the two subsequent meetings, Mrs. Selvin alone appearedon behalf of West Coast. Appearing at the first meeting onbehalf of the Union were Ruiz and Stevenson. The twounion representatives arrived at Mrs. Selvin's apartmentshortly after 10 a.m. and were ushered into the office by themaid, who brought each of the men a cup of coffee and TVRespondents admitted Selvin was West Coast's agent for the purpose ofenpging in collective bargainingwith the UnionThe events which took place during the negotiation sessions hereafterrelated, are based on the credited and mutually corroborative testimony ofRuiz and Charles Stevenson,a business agent for the Union who was presentat the first and third bargaining sessions, and Jim Santangelo,another busi-ness agent who was with Ruiz at the second bargaining session.Mrs Selvin,on the other hand,testified she never bargained with the Union and that theonly time she met with any union official was on a date which she placesalternatively as November I and 10, when three men came to her office,shook hands with her and left right away,ostensibly to attend a specialmeeting at the union hall in the answer to complaint,Mrs Selvin placed thisalleged meeting in October I do not credit Mrs Selvin's denial that she metwith Ruiz and the other two union representatives for several reasons MrsSelvin impressed me as being confused,of having a very poor memory,and/or of not telling the truth Her appointment book disclosed a meetingscheduled with Ruiz for November I and that another was scheduled forNovember 10 She testified that it was her practice during negotiations towrite on the margin of the contract proposals whether a proposal was accept-ed, held for further negotiation, or rejected and the date.Her copy of theUnion's proposals(received in evidence asALJ Exh1) disclosed longhandnotations,identified byMrs Selvin as her handwriting,alongside variousarticles,which convinces me that she did in fact meetwith the Union onNovember 1, 10, and 17 Her notations as to dates and the action takencoincides with the testimony of the union representatives regarding whataction was taken on those same articles Her testimony that she had madethe notations in meetings with "the employer"is discredited Arthur Frankel,West Coast's president,testified thatMrs Selvin had never called him re-garding the Union's demands,except on one occasion when she called himand asked that the Company prepare a list of employees, their wages, Jobdescriptions,and dates of hire Regarding notations in her handwriting onp 19 of the exhibit, she testified "The order clerk, the company told me gotthree sixty-five I am not sure that these are the figures we paidor whetherthese arethe figures they asked for" (Emphasis supplied) As Resp Exh 2discloses that West Coast was paying order clerks at the rate of $2 50, $2 35,and $3 00, it is obvious that Mrs Selvin's handwriting on her copy of theUnion's proposals represents the Union's proposed wage rate for that classifi-cation and is further proof that Mrs Selvin met with the union representa-tivesWhen asked if the marginal notations on p 15 were in her handwriting,Mrs Selvin stated "I said I would give them a counter proposal" Whenpressed as to whom she had told that, she reverted to her story that she hadnot talked to Ruiz,Stevenson,or Santangelo,but to a Mr Amador, whomshe had identified as one of the three men who had met with her on Novem-ber 10, but who had left without negotiating Testimony regarding the layoutand content of Mrs Selvin's office,the view from the office,conversationshad with her maid,Mrs Selvin's practice of whistling for the maid and herexplanation therefor,the serving of coffee in a particular set of china cupsand on TV trays, much of which was confirmed by Mrs Selvin, furtherconvinces me that the course of negotiations occurred as hereafter set forth,that the testimony of the three union representatives is credible and that ofMrs. Selvin is not credible where it conflicts with theirs513tray, the tray serving a dual function, e.g., to hold the coffeecup and provide a writing surface.6 After approximately 15minutes,Mrs. Selvin entered using a cane, stating she hadfallen and hurt herself and didn't feel too well. Ruiz gaveher a copy of the Union's proposals at the beginning of themeeting.Both Ruiz and Stevenson testified that during themeeting Mrs. Selvin constantly changed the subject awayfrom negotiations and talked about a myriad of unrelatedsubjects including her husband, the companies she repre-sented, the fact very few "ever become union" and otherunrelated events that happened in the 1920's and 1930's.The following is a resume of the Union's contract proposalswhich were discussed and the action taken:?Mrs. Selvin approved the "Witnesseth" clause whichreads in its entirety "That the Employer and the Unionacting by their duly authorized agents agreeas follows:"article I-union security, she rejected, stating she didn'tbelieve in it, that employees should have the right to de-termine whether or not they belong to a union. She alsorejected article II-work periods, and article III--dis-charges and seniority. Article IV-plant management anddirection of personnel, has six subsections. She rejected sub-sections A, B, and D. Regarding subsection C-uniforms,Mrs. Selvin did not know whether the company had uni-forms. Ruiz asked her to find out and marked the item"hold." As Mrs. Selvin did not know how employees werepaid, subsection E, which stated in its entirety-"All em-ployees shall be paid weekly," was marked "hold." She alsorejected article V-incentive pay, stating "I don't believe inincentive pay." Ruiz suggested they leave article VI-wagesand classifications, to the last since it was an economic itemand that it would be better to clear up all noneconomiclanguage before taking up the economic package. At thispoint Ruiz asked Mrs. Selvin for a list showing the namesof employees in the bargaining unit, their job classifications,wage rates, and dates of hire. She stated she would get theinformation. Article VII-hours and overtime was bypassedas an economic item. At this point Mrs. Selvin stated thather leg hurt and she would have to stop. Afteragreeing tomeet againat the same location on November 10, the unionrepresentatives leftMrs. Selvin's apartment about 11:30 a.in.Ruiz and Stevenson testified that because of Mrs.Selvin's insistence on talking about subjects unrelated tocollective bargaining, no more than 30 minuteswas con-sumed in discussing the Union's proposals.C. TheSecond Bargaining Session-November10, 1972Ruiz and Santangelo arrived at Mrs. Selvin's apartmentoffice about 10:15 the morning of November 10, and againthe maid ushered them into the office. When notified oftheir arrival,Mrs. Selvin replied, "I didn't think they wouldshow up. Have them seated." The maid again brought cof-fee on TV trays. While waiting for Mrs. Selvin, the menengaged the maid in conversation and learned that herdaughter is a member of a musical group. She agreed to6Mrs Selvin's office does not contain a conference table or other writingsurface for the union negotiators7As Mrs Selvin denies the meeting took place, the account is based on thecredited testimony of Ruiz and Stevenson 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDbring Santangelo a picture of the group for his children.After waiting approximately 25 minutes Mrs. Selvin enteredand again remarked that she had taken a fall and could notget around too well. The first 25 or 30 minutes were takenup by Mrs. Selvin's conversations regarding subjects unre-lated to collective bargaining.The following is a resume of the discussions on this date:Mrs. Selvin proposed, and the Union agreed, to includethe unit description in the first paragraph of the Union'sproposal. Selvin's copy of the proposal states "Agreed sub-stitute the unit described in the petition, 10th of Nov. 1972."Selvin rejected article I-union security. She agreed toarticle II-work periods, a one-line article which reads"Work period not to excede five (5) hours without a lunchperiod." On article III-discharges and seniority, Selvinagreed to Section A, covering the Employer's right to dis-charge for good cause, rejected Sections C and D whichcover seniority, and stated that she would make a counter-proposal with respect to Section B, a provision for resolvingdifferences arising under section A. On article IV-plantmanagement and direction of personnel, it appears thatMrs. Selvin agreed to section D. a three-line provision cov-ering the costs of medical examinations for drivers, rejectedSection A, B, C, and E 8 and the Union agreed to deletesection F, which is marked "dropped" on Selvin's copy ofthe proposals. Article V-incentive pay, was rejected bySelvin. Article VI-wages and classifications, was bypassedas an economic item. Article VII-hours and overtime, wasalso bypassed as an economic item. Article VIII-runs, pro-vides, in substance, for equal distribution of trips among thedrivers. It and article IX-delivery restrictions, were reject-ed by Selvin. Article X-vacations, and article XI-holi-days, were bypassed as economic items. When the partiesarrived at article XII-maintenance of more favorable con-ditions,Mrs. Selvin stated that she did not feel well andcould not continue. Agreement was then reached to meetagain on November 17 at 10 a.m. in Mrs. Selvin's office. Theunion representatives left sometime between I and 1:30p.m. Ruiz testified that due to Mrs. Selvin's insistence ontalking about subjects unrelated to the contract negotia-tions, no more than 45 minutes was consumed in discussingthe Union's proposals.D. TheThirdBargaining Session-November17, 1972Ruiz and Stevenson arrived at Mrs. Selvin'soffice atapproximately 10:15 a.m.and were again served coffee onTV traysby the maid.After waiting approximately 15 or 20minutes, Mrs. Selvin arrived and again mentioned the factthat she had fallen and hurt her leg. Mrs. Selvin commencedtalking about an unfair labor practice charge which hadbeen filed against the Employer,and throughout the sessionbrought up other subjects having nothing to do with collec-8A covers reporting of faulty equipment B provides that if an employeeis on a trip requiring a "lay over," all food and lodging expenses shall be paidby the Employer C provides that distinctive clothing required by the Em-ployer shall be provided and maintained at the Employer's expense Also thatemployees shall be clean and well groomed E states "All employees shall bepaid weekly "tive-bargaining negotiations. As she had in earliersessions,she againexpounded the reasons for her position that Mexi-can employees should not be paid as much as other employ-ees.The parties commenced with article XII-maintenanceof more favorable conditions. This provides, in substance,that if more favorable conditions are now in effect, thoseconditions won't be made less favorable except throughnegotiationsor governmental decree. Selvin's copy of theUnion's proposal states "Okay 11-17-72." Selvin agreed toarticle XIII-leave of absence, and her copy of the propos-als is somarked. Article XIV-sick leave, was bypassed asan economic item, as was article XV-jury duty. Selvinmarked "hold" beside both articles. Selvin rejectedarticleXVI-funeral leave, but stated that she would submit acounter-proposal. Article XVII-health and welfare and ar-ticleXVIII-pensions were bypassedas economic items.Bothitemswere marked "hold" by Selvin. Article XIX-picketing and article XX-boycotting were rejected. Selvinstated that she did not know if the employer had any newlocations, so articleXXI-new locations was marked"hold" by both parties. This time provides, in substance,that if the Employer opens new locations or moves to anoth-er location within the geographical jurisdiction of the JointCouncil of Teamsters No. 42, present employees shall havepreference, subject to the Employer's work force require-ment, for vacancies at such locations. Article XXII-juris-dictionaldisputeswas rejected by Selvin and marked"hold" by both parties. Article XXIII-separability clausewas rejected and marked "hold." Selvin stated that shewould study article XXIV-grievance and arbitration pro-cedure. This item was marked "hold" by both parties. Arti-cleXXV-company security appears to have beenwithdrawn and Selvin crossed it out on her copy of theUnion's proposals. Selvin rejected article XXVI-succes-sors and assigns.Both parties marked the item "hold." Sel-vin rejected article XXVII-bulletin board and unionvisits,and marked "counter propose" alongside that article. Noagreementwas reached with respect to article XXVIII-termof agreement, the Union orally proposing a 1-yearagreement.Articles XXIX and XXX are deleted from theUnion's proposals and were not raised. Article XXXI-subcontracting of work was rejected and marked "hold" bySelvin.At this time Selvin stated that she had to stop because shewas not feeling well. Ruiz asked for the list of employees,wages, classifications, and hiring dates which he had firstrequested on November 1 Selvin advised him that it wasstillnot available. Ruiz then attempted to arrange anothernegotiationmeeting.Selvin stated that she could not meetin November because of Thanksgiving. Ruiz proposed thatthey meet early in December, to which Selvin replied shecould not meet in the month of December because she hadtoo many things to do and was expecting company. She thenstated that she could not meet with the Union until some-timein January 1973. Ruiz informed her that the Unionwould file an unfair labor practice charge against her. Ruizhad proposed during the course of this meeting that thepartiesmeet somewhere other than in Mrs. Selvin's apart-ment.Mrs. Selvin refused on the ground she was not ableto get around very well. As they were leaving, Mrs. Selvin WEST COAST LIQUIDATORS515told Stevenson that in the "last 10 or 12 years, none of herclients have signed a contract"; and that a business agent"from one of the other locals ... had met with her 12 or14 times . . . and then he stopped coming, I don't knowwhy." Stevenson testified that because of Mrs. Selvin's insis-tence on talking about things unrelated to the negotiations,no more than 45 minutes was taken up in discussions re-garding the Union proposals.The Union filed the unfair labor practice charge on No-vember 24, and no further negotiations have been held.E. Analysis and ConclusionsSection 8(d) of the Act imposes upon an employer and theUnion the duty "to meet at reasonable times and confer ingood faith with respect to wages, hours, and other terms andconditions of employment, or the negotiation of an agree-ment, or any question arising thereunder. . . " In determin-ing whether an employer has bargained in good faith, it isnecessary to scrutinize the totality of its conduct in order todecide whetherit islawfully engaging in hard bargaining toachieve a contract that it considers desirable or is goingthrough the motion of bargaining as an elaborate pretensewith no sincere desire to reach an agreement.NL.R.B. v.Reed & Prince Manufacturing Company,205 F.2d 131 (C.A.1), cert. denied 346 U.S. 887. An appraisal of the circum-stances and particular facts of this case convinces me, andI find, that West Coast, through its agent, Mrs. Selvin, "didnot approach the bargaining table with an open mind andpurpose to reach agreement consistent with the respectiverights of the parties." L.L.Majure Transport Company v.N.L.R.B.,198 F.2d 735, 739 (C.A. 5).I have found it difficult in the fact of all the evidence tobelieve that Mrs. Selvin could seriously contend that she didnot meet with the union representatives on November 1, 10,and 17. Perhaps she seeks to avoid the consequences of herbargaining conduct by denying that any bargaining in factoccurred. She has, after all, been found by the Board to have`... repeatedly engaged in a pattern of bad-faith bargain-ing which has resulted in numerous findings of 8(a)(5) and(1) violations against employers she represented."ChalkMetal Co., Inc., and Mrs. Gladys Selvin,197 NLRB 1133. Inthat case the Board found that Mrs. Selvin's conduct, " .. .when viewed in conjunction with those in our many otherdecisions involving Selvin, clearly demonstrate that Selvinhas a proclivity to violate the Act which, in our opinion,requires the broad remedial order recommended by theTrial Examiner." Her conduct in the instant case requires,and I recommend, a similar remedy.The following considerations convince me that Mrs. Sel-vin did not "approach the bargaining table with an openmind and purpose to reach agreement consistent with therespective rights of the parties."From the very inception of the collective-bargaining pro-cess,Mrs. Selvin engaged in delaying tactics. The threenegotiation sessions were held at her apartment, yet on eachoccasionMrs. Selvin was late in meeting with the unionrepresentatives. She delayed at each meeting to discuss bar-gaining items, insisting instead on talking about a variety ofsubjects unrelated to collective bargaining. The firstsessionwas concluded at Mrs. Selvin's insistence after 1 hour and15minutes, with no more than 30 minutes having beendevoted to discussing the Union's contract proposals; thesecond session was concluded after approximately 2 hourswith no more than 45 minutes consumed with negotiations;and the thirdsessionwas concluded after approximately1-1/2 hours with only about 30 minutes consumed by nego-tiations. The testimony discloses that at each meeting theUnion was prepared and attempted to engage in collectivebargaining, while Mrs. Selvrn insisted on talking about un-related subjects. At the first negotiation session the Unionrequested certain information which was essential to formu-late a wage proposal. While the information appears to havebeen prepared by the Respondent Employer and deliveredtoMrs. Selvin, she failed to deliver it to the union represen-tative.9It isfurther clear from the record that Mrs. Selvinlacked sufficient knowledge of the Employer's operations toengage in meaningful collective bargaining, and that shenever took steps to find out necessary information.10 In-stead, she summarily rejected virtually all of the Union'sproposals, and although she professed an intent to do so,never prepared and presented to the Union any counter-proposals, other than orally proposing that the unit descrip-tion be added to the first paragraph of the contract, to whichthe Union agreed, and that an open-shop clause be substi-tuted for the union-security clause in article I. In short, shemade no effort to resolve differences. The rejection of somany of the union's proposals which are traditional in mostcollective-bargaining agreements, and the failure to makecounter-proposals, is evidence of an underlying intention toavoid reaching agreement.Chalk Metal Co., Inc., supra.To meet its duty to bargain in good faith, an employer isobligated to negotiate with the Union at reasonable timesand places. Regarding the Union's request that negotiationsbe conducted on "neutral ground" away from Mrs. Selvin'sapartment, I find that her refusal to do so on the ground thatshe "was unable to get around too much," was part of hercampaign to prevent meaningful bargaining in violation ofthe Act. Mrs. Selvin's insistence on bargaining only in heroffice-apartment has already been considered by the Boardand found to be a violation of Section 8(a)(5) of the Act.See, for example,West Coast Casket Company, Inc.,192NLRB 624, enfd. 469 F.2d 871 (C.A. 9, 1972);KFXMBroadcasting Company,183 NLRB 1187.I further find that Mrs. Selvin's refusal on November 17to schedule another negotiation session until sometime inJanuary 1973, was an apparent attempt to delay negotia-tions and to discourage the union representatives from fur-ther seeking to bargain with her. In this regard, she toldStevenson at the conclusion of the third and last negotiationsession that in the "last 10 or 12 years, none of her clients91 do not credit Mrs Selvin's statement that she delivered the list ofemployees' names, wage rates, job classifications and dates of hire to a unionrepresentative on November 10 It is clear that Ruiz and Santangelo, whomIcredit,met with her on that date and they denied receiving it Had shedelivered the data to anyone, it would have been to Ruiz who had requesteditMoreover, I am convinced that if the Union had received the document,itwould have been prepared to present a wage proposal at the November 17meeting10Respondent's president testified that the only contact he had with MrsSelvin was when she asked the Company to prepare a list of employees'names,wage rates, job classifications, and dates of hire pursuant to theUnion's request 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDhave signed a contract";and that a business agent "fromone of the other locals . . . had met with her 12 or 14 times... and then he stopped coming." The Board has repeated-ly held that parties are obligated to apply as great a degreeof diligence and promptness in arranging and conductingtheir collective-bargaining negotiations as they display inother of their affairs, and a duty to strive toward agreementin a positive and expeditious manner falls equally upon theemployer as well as the Union.In this regard,the Boardheld inInsulating Fabricators,Inc.,144 NLRB 1325, enfd.338 F.2d 1002(C.A. 4):The record here quite clearly supports a finding thatRespondent, in arranging meetings with the Union,failed to display the degree of diligence that properperformance of its bargaining obligations required.Thisis so whether or not the delays were inspired bya deliberate scheme to engage in dilatory tactics. Onemay sympathize with the problem of Respondent'snegotiator in fitting the negotiation meetings into theschedule of hisbusylaw practice,but this provides theRespondent with no legal excuse for the consequentinordinately long delays tending to impair employeestatutory rights.Laborrelations are urgent matters,too. If the other activities of Respondent's attorneymade it impossible for him to devote adequate time toreasonably prompt and continuous negotiations, it wasthe Respondent's obligation to furnish a representativewho could.The dutyto bargain in good faith includesthe duty to be available for negotiations at reasonabletimes as the statute requires.That dutyisnot dis-charged by turning over the conduct of negotiations toone whose other activities make him not so available.I find that Mrs.Selvin's refusal to meet from November 17until January 1973, when viewed in the context of theRespondent's entire course of conduct, had as its purposeto avoid,delay and frustrate meaningful bargaining with theUnion.Accordingly,on the basis of the foregoing and theentire record,I find that West Coast and Mrs. Selvin failedand refused to bargain in good faith,thereby violating Sec-tion 8(a)(5) and (1) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondents, West Coast and Mrs.Gladys Selvin, set forth in section III, above, occurring inconnection with the operations of West Coast described insection I, above,have a close,intimate,and substantialrelationship to trade, traffic, and commerce among the sev-eral states and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that Respondents, West Coast and Mrs.Gladys Selvin, have engaged in certain unfair labor practic-es, I shall recommend that they be ordered to cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Having found that West Coast and Mrs. Gladys Selvinengaged in unfair labor practices within the meaning ofSection 8(a)(1) and(5) of the Act, I shall recommend thatthey be ordered to cease and desist therefrom and bargaincollectively with the Union as the exclusive representativeof all employees in the unit set forth above,and, if anunderstanding is reached,embody such understanding in asigned agreement.In order to insure that the employees will be accorded thestatutorily prescribed services of their selected bargainingagent for the period provided by law,itwill be recommend-ed that the initial year of certification begin on the dateWest Coast commences to bargain ingoodfaith with theUnion as the recognized bargaining representative in theappropriate unit.Mar-JacPoultry,Inc.,136NLRB 785;CommerceCo., d/b/a Lamar Hotel,140 NLRB 226, 229,enfd. 328 F.2d 600(C.A. 5).I shall recommend that Mrs. Gladys Selvin be ordered tocease and desist from in any manner interfering with rightsguaranteed employees by Section 7 of the Act when she isan agent for West Coast or for any other employer subjectto the jurisdiction of the National Labor Relations Board;and I shall recommend that she be ordered to cease anddesist from refusing to bargain in good faith with any labororganization where she is agent for any employer subject tothe jurisdiction of the Board, that has an obligation underthe Act to bargain with said labor organization.SeeChalkMetal Co., Inc., and Mrs. Gladys Selvin,supra.Upon the basis of the foregoing findings of fact and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.West Coast Liquidators,Inc., and Mrs.Gladys Selvinare employers engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.WholesaleDeliveryDrivers and Salesmen, LocalUnion No. 848, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) of theAct.3.The following employees constitute a unit appropriatefor purposes of collective bargaining within the meaning ofSection 9 of theAct: Allshipping and receiving employees,drivers, helpers and warehousemen employed at West CoastLiquidators,Inc., warehouse located at 4701 South Santa FeAvenue, Los Angeles,California, excluding all other em-ployees, office clerical employees, guards, watchmen, pro-fessional employees and supervisors as defined in the Act.4.As certified by the NationalLaborRelations Board onOctober 16, 1972, theUnion is the exclusive representativeof the employees in the aforesaid unit for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment,and other terms and conditions ofemployment.5.By failing and refusing on October16, 1972, and there-after,to bargain in good faith with the Union as the exclu-sive representative of the employees in the said appropriateunit,West Coast and Mrs. Selvin have engaged in,and areengaging in, unfair labor practices within the meaning ofSection 8(a)(1) and(5) of the Act.6.Theaforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section WEST COAST LIQUIDATORS2(6) and(7) of the Act.Upon theforegoing findings of fact, conclusions of law,and the entirerecord,and pursuant to Section 10(c) of theAct, I herebyissue the following recommended:ORDER 11A.West Coast Liquidators, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain in good faith with the above-named labor organization as the exclusive representative ofits employees in the following unit: All shipping and receiv-ing employees, drivers, helpers and warehousemen em-ployed at West Coast Liquidators, Inc., warehouse locatedat 4701 South Santa Fe Avenue, Los Angeles, California,excluding all other employees, office clerical employees,guards, watchmen, professional employees and supervisorsas defined in the Act.(b) In any manner interfering with, restraining, or coerc-ing itsemployees in the exercise of rights guaranteed themby Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Upon request, bargain in good faith with the above-named Union as the exclusive representative of all employ-ees in the unit set forth above and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at all of its plants copies of the attached noticemarked "Appendix A." 12 Copies of the notice, on formsprovided by the Regional Director for Region 21, afterbeing duly signed by West Coast's authorized representa-tive, shall be posted by West Coast immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by West Coast to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Post at the same places and under the same condi-tions as set forth in (b) above, as they are forwarded by theRegional Director, copies of the Respondent Mrs. GladysSelvin's notice marked "Appendix B."(d)Mail signed copies of the attached notice marked"Appendix A" to said Regional Director for posting at theofficesmaintained by Mrs. Gladys Selvin. Copies of thenotice, to be furnished by the said Regional Director, shallbe returned forthwith to the Regional Director after theyhave been signed by an official representative of Respon-dent West Coast.(d)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsWest Coast has taken to comply herewith.B.Mrs. Gladys Selvin shall:1.Cease and desist from:517(a)Refusing to bargain in good faith with the above-named labor organization as the exclusive representative ofthe employees of West Coast in the above-mentioned unit.(b)Refusing to bargain in good faith with any labororganization when she is agent for any employer subject tothe jurisdiction of the Board, that has an obligation underthe Act to bargain with said labor organization.(c)When she is an agent for any employer subject to thejurisdiction of the Board, in any manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Upon request, bargain in good faith with the above-named labor organization, as the exclusive representative ofall employees in the unit set forth above, and, if an under-standing is reached, embody such understanding in a signedagreement.(b) Bargain in good faith with any labor organizationwhen she is agent for any employer subject to jurisdictionof the Board, that has an obligation under the Act to bar-gain with said labor organization.(c)Post at her offices, in places where meetings withunion representatives are conducted, copies of the attachednotice marked "Appendix B." 13 Copies of said notice, onforms provided by the Regional Director for Region 21,shall, after being duly signed by Mrs. Gladys Selvin, beposted by her immediately upon receipt thereof, and bemaintained by her for 60 consecutive days thereafter, inconspicuous places in her offices. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material.(d) Post at the same places and under the same condi-tions as set forth in (c) above, as soon as they are forwardedby the Regional Director, copies of the Respondent WestCoast's notice marked "Appendix A."(e)Mail signed copies of the attached notice marked"Appendix B" to said Regional Director for posting byRespondent West Coast. Copies of the notice, to be fur-nished by the said Regional Director, shall be returnedforthwith to the Regional Director after they have beensigned by Respondent Mrs. Gladys Selvin.(f)Notify the Regional Director for Region 21, in wnt-ing, within 20 days from the date of this Order, what stepsMrs. Gladys Selvin has taken to comply herewith.11 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board"13 See footnote12, supra 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentAfter a trial at which all sides had a chance to give evidence,an Administrative Law Judge of the National Labor Rela-tions Board has found that we violated the National LaborRelations Act, and has ordered us to post this notice.The Act gives all employees these rights:To engage in self-organization;To form,join or help unions;To bargain collectively through a representative oftheir own choosing:To act together for collective bargaining or othermutual aid or protection:To refrain from any or all these things except tothe extent that membership in a union may be re-quired pursuant to a lawful union-security clause.WE WILL NOT do anything that restrains or coercesemployees with respect to these rights.More specifical-ly,WE WILL NOT refuse to bargain in good faith withWholesaleDeliveryDrivers and Salesmen, LocalUnion No. 848, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica as the exclusive representatives of our em-ployees in the following unit:All shipping and receiving employees,drivers, help-ers and warehousemen employed at West Coast Li-quidators,Inc.,warehouse located at 4701 SouthSanta Fe Avenue,Los Angeles,California,excludingallother employees,officeclericalemployees,guards, watchmen,professional employees and su-pervisors as defined in the Act.WE WILL bargain in good faith with the above-namedUnion on wages,hours,and conditions of employment,and any agreement we reach will be put in writing andsigned.WEST COAST LIQUIDATORS, INC(Employer)DatedBy(Representiative)(Title)APPENDIX BNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter a trial at which all sides had a chance to give evidence,an Administrative Law Judge of the National Labor Rela-tions Board has found that I violated the National LaborRelationsAct, and has ordered me to post thisnotice.The Act gives all employees these rights:To engage in self-organization;To form, join or help unions;To bargain collectively through a representative oftheir own choosing;To act together for collective bargaining or othermutualaid or protection;To refrain from any or all these things except tothe extent that membership in a union may be re-quired pursuant to a lawful union-security clause.IWILL NOT, when I am an agent for West Coast Liqui-dators, Inc., or any other employer subject to the juris-diction of the National Labor Relations Board, doanything that interferes with these rights. More specifi-cally,IWILL NOT insist on bargaining only in my office orresidence.IWILL NOT otherwise refuse to bargain in good faithwith Wholesale Delivery Drivers and Salesmen, LocalUnion No. 848, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica as the exclusive representative of the employ-ees of West Coast Liquidators, Inc., in the followingunit:All shipping and receiving employees, drivers, help-ers and warehousemen employed at West Coast Li-quidators, Inc., warehouse located at 4701 SouthSanta Fe Avenue, Los Angeles, California, excludingallother employees, office clerical employees,guards, watchmen, professional employees and su-pervisors as defined in the Act.IWILL NOT refuse to bargain in good faith with anylabor organization when I am an agent for any employ-er subject to the jurisdiction of the Board that has anobligation under the Act to bargain with said labororganization.MRS GLADYS SELVIN(Employer)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted and must not be altered,defaced, or covered by any other material. Any questionsconcerning this notice or compliance with its provisionsmay be directed to the Board's Office, Eastern ColumbiaBuilding, 849 South Broadway, Los Angeles, California 90014, Telephone Number 213-688-5229.DatedBy(Representative)(Title)Thisisan official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive days WEST COAST LIQUIDATORS519from the date of posting and must not be altered, defaced,ed to the Board's Office, Eastern Columbia Building, 849or covered by any other material.Any questions concerningSouth Broadway, Los Angeles, California 90014, Telephonethis notice or compliance with its provisions may be direct-Number 213-688-5229.